Citation Nr: 0117667	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed post-
concussive syndrome with resultant sequelae, to include short 
term memory problems, tinnitus and vertigo, right ear hearing 
loss, and right homonymous hemianopsia.  

2.  Entitlement to service connection for claimed status post 
evacuation of a subdural hemorrhage.  

3.  Entitlement to service connection for claimed post-
traumatic seizure disorder.  

4.  Entitlement to service connection for claimed depressive 
disorder and anxiety disorder secondary to depression.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1991 to May 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 Administrative Decision by the RO 
that found that the veteran was not entitled to service 
connection for his head injury residual because they were the 
result of his own willful misconduct.  



REMAND

In this case, the veteran contends that service connection is 
warranted for residuals of a service head injury to include 
cognitive impairment, memory loss, hearing and vision loss, 
status post evacuation of subdural hemorrhage, seizure 
disorder, depressive disorder and anxiety disorder.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the veteran's service medical records and 
the Naval personnel records in the claims file shows that the 
veteran sustained closed head trauma on February 11, 1996.  

According to a February 1996 San Diego, California Naval 
Medical Center Report of Medical Board, the veteran had 
allegedly been drinking heavily at a bar and subsequently 
fell down 25 steps with an alleged blood alcohol level of 
.32.  

However, subsequent to the head injury, the veteran was found 
unfit for service due to physical disability and was 
honorably discharged.  

The preliminary findings of the Physical Evaluation Board 
indicated that the disability was not the result of 
intentional misconduct or willful neglect.  Thereafter, the 
veteran was transferred to the Temporary Disability Retired 
List (TDRL).  

The RO issued an Administrative Decision in March 1999 
finding that the veteran's injuries sustained in the February 
11, 1996 accident were not incurred in the line of duty, but 
rather were the result of willful misconduct.  

The RO noted that the military finding of no misconduct or 
willful neglect was patently inconsistent with the facts, 
specifically that the veteran had a blood alcohol content of 
.32.  

The Board notes that direct service connection may be granted 
only when a disability or cause of death was incurred or 
aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.301 (2000).

The Board finds that the accident report and initial 
hospitalization report from February 1996 are absent from the 
record in this case.  In fact, there are no reports of first 
hand accounts of the injury located in the claims file.  

Accordingly, the Board finds that additional development of 
the record is needed in this case.  Specifically, any records 
concerning a Line-of-Duty Investigation in service should be 
obtained and associated with the claims file.  

In addition, an effort should be made to obtain any accident 
reports or personnel records showing details of the accident 
itself and any emergency treatment or police intervention 
thereafter should be obtained and associated with the claims 
file.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should undertake to obtain 
copies of all reports referable to any 
Line-of-Duty Investigation conducted by 
the service department in connection with 
the veteran's head injury accident on 
February 11, 1996.  In attempting to 
obtain this report, the RO should contact 
the appropriate service authorities.  All 
such report should be associated with the 
claims file.  If the report is 
unavailable, that fact and the efforts 
made to obtain the report should be 
documented in the record in accordance 
with the Veterans Claims Assistance Act 
of 2000.  

2. The RO should also take appropriate 
steps to obtain copies of all reports or 
other documents that pertain to the 
veteran's head injury accident on 
February 11, 1996, including, but not 
limited to local police reports, local 
fire and rescue reports or private 
hospital reports.  Any pertinent 
documents should be associated with the 
claims file.  If a negative response is 
received, that response should be 
documented in the record.  

3. The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). Any such submissions 
should be associated with the claims 
file.  

4. In any case, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After completing any further 
indicated development to the extent 
possible, the RO should review this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




